SMART JACK ARRAY
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 4-12 allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claims 4-5, the closest prior art identified Van Houten (US 20180194601) in view of Venturini (US 20100219386), and further in view of Chern (US 4609179) teach a lifting jack comprising multiple coaxial lifting screws (Van Houten, Venturini), a housing containing a main drive gear (Van Houten), an electric motor connected to the main drive gear to extend the screws (Van Houten, Venturini), a power supply (Van Houten), a microcontroller connected between the power and the motor (Van Houten), an in-line current draw sensor to sense the electric and mechanical load (Van Houten), a potentiometer to sense position of screws and communicate with microcontroller (Van Houten), a socket in bottom of housing to center drive hear and jack shaft (Chern), jack shaft comprising second and third lifting screws, and an external sleeve, the main drive gear and first lifting screw joined for common rotation, the first screw externally threaded, the second screw internally and externally threaded, the external sleeve positioned around the third screw (Venturini); a rotation limited (exploited shoulders, Venturini).  Van Houten in view of Venturini, and further in view of Chern do not teach the rotation limiter connected between the external sleeve and housing, (claim 4) wherein the rotation limiter comprises a carrier sleeve positioned around the external sleeve in axially slidable, rotationally limited engagement, and a bracket connected the carrier sleeve to the housing; (claim 5) the third lifting screw further comprising an axial, recessed track on the external surface thereof, and a guide pin in sliding engagement with the axial, recessed 
Regarding claim 7, the closest prior art identified Van Houten (US 20180194601) in view of Venturini (US 20100219386) teach (in addition to what is taught above for claims 4-5), the axially telescoping jack shaft comprising at least a first lifting screw and a final lifting screw (Venturini) in rotational engagement, the first lifting screw axially extending the final lifting screw by relative rotation of the first listing screw in a first direction and retracting the final lifting screw by rotation in an opposite rotational direction; wherein the main drive gear is engaged to rotate the first lifting screw with respect to the housing; an external slider (7) engaging the final lifting screw in axial sliding, rotationally limited engagement (Venturini).  Van Houten in view of Venturini do not teach a rotation limited connected between the external slider and the housing, whereby the final lifting screw is limited in rotation relative to the housing.
Regarding claim 11, Van Houten teaches an array of four lifting jacks (4) for elevating an encountered mechanical load (6), comprising (Van Houten, Fig. 1): a remote control (22B) communicating with said four lifting jacks of the array (Van Houten, Fig. 1); an axially telescoping jack shaft formed of multiple coaxial screws (Venturini); a housing containing a main drive gear (16) configured when driven to extend said jack shaft (Van Houten, [0048]; Fig. 1); an electric motor suitably connected to said main drive gear to drive the main drive gear for extending said jack when said electric motor turns in a first rotational direction (Van Houten, Venturini); a power supply for the motor; a microcontroller connected between power supply and electric motor for turning in a first rotational direction (Van Houten, Venturini); an in-line current draw sensor arranged to send an electric load and mechanical load (Van Houten); a potentiometer connected to the main drive hear to sense position of the screws and communicate to the microcontroller (Van Houten, Venturini); microcontroller having .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABBIE E QUANN whose telephone number is (571)272-5304. The examiner can normally be reached 6:30 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/ABBIE E QUANN/Examiner, Art Unit 3723                                                                                                                                                                                                        
/TYRONE V HALL JR/Primary Examiner, Art Unit 3723